EXHIBIT To:The Parties Identified on Schedule A hereto Attached hereto as Exhibit A is the Notification of Disposition of Collateral By Secured Parties dated April 17, 2009 ("Notice of Sale") previously delivered to you by Federal Express (overnight delivery) and Certified U.S. Mail. Please take notice that the Public Sale referenced and as defined in the Notice of Sale has been postponed and shall be conducted at 9:00 a.m. (PST) on May 4, 2009 at the offices of Loeb & Loeb LLP, 10100 Santa Monica Boulevard, Ste. 2200, Los Angeles, California 90067. The Secured Parties referenced and as defined in the Notice of Sale further reserve the right to postpone or renotice the time, date and/or place of, or cancel, the Public Sale at any time. LV Administrative Services, Inc.,as administrative agent for Laurus Master Fund,. (in Liquidation), Valens Offshore SPV I, Ltd,Valens U.S. SPV I, LLC and PSource Structured Debt Limited By: /s/ Scott Bluestein Name: Scott Bluestein Title: Authorized Signatory Dated: April 22, 2009 New York, New York SCHEDULE A 1. IOS Capital 1738 Bass Road Macon, Georgia 31210-1043 2. Olympus America, Inc. Two Corporate Center Drive Melville, New York 11747 3. US Bancorp 1310 Madrid Street, Ste. 101 Marshall, Minnesota 56258 4. Mezzetti Financial Services, Inc. P.O. Box 59595 San Jose, California 95159 5. McClellan Business Park, LLC 980 Fulton Avenue Sacramento, California 95825 6. JMAR Technologies, Inc. 10905 Technology Place San Diego, California 92127 7. JMAR Research, Inc. 10905 Technology Place San Diego, California 92127 8. JMAR/SAL Nanolithography, Inc. 10905 Technology Place San Diego, California 92127 9. JSI Microelectronics, Inc. 10905 Technology Place San Diego, California 92127 EXHIBIT A NOTIFICATION OF DISPOSITION OF COLLATERAL BY SECURED PARTIES To:The Parties Identified on Schedule A hereto From the Secured Parties: Laurus Master Fund, Ltd. (in Liquidation) Valens Offshore SPV I, Ltd, (as assignee of Laurus Master Fund, Ltd. (in Liquidation)) Valens US SPV I, LLC (as partial assignee of Laurus Master Fund, Ltd. (in Liquidation)) PSource Structured Debt Limited (as assignee of Laurus Master Fund, Ltd. (in Liquidation)) c/o LV
